DIXON, Justice.
MacAllynn J. Achee, appointed to represent the indigent defendant, filed a motion to withdraw as counsel and for a judgment against the State of Louisiana declaring that counsel shall be paid a fee and expenses, and that defendant be provided an investigator and a medical doctor at no expense. The motion assumes that counsel will not be paid.
The trial judge denied the motion, and on application of the attorney we granted writs.
The trial judge was correct when he refused to issue a declaratory judgment in a summary proceeding in a criminal case. See State v. Carruth, La., 324 So.2d 400, decided this date. Nor has any showing been made to warrant either the motion to withdraw or the motion to appoint an investigator and a medical doctor. Furthermore, there exists statutory material governing the appointment and compensation of attorneys to represent indigent defendants. R.S. 15:141. We know of no impediment to the payment of assigned counsel under the provisions of R.S. 15:141. See State v. Bryant et al., La., 324 So.2d 389, decided this date.
The judgment of the trial court is affirmed.